
	
		III
		109th CONGRESS
		2d Session
		S. RES. 566
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2006
			Mrs. Clinton submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate
		  concerning the importance of preventing child abuse and neglect before they
		  occur and achieving permanency and stability for children who must experience
		  foster care.
	
	
		Whereas in 2004, authorities received reports that an
			 estimated 3,000,000 children suffered child abuse or neglect, and the reports
			 of abuse or neglect were substantiated for approximately 872,000 of the
			 children;
		Whereas in 2004, 1,490 children died tragically as a
			 result of abuse;
		Whereas research from the United States Children's Bureau
			 of the Department of Health and Human Services shows that a greater amount of
			 caseworker contact with children and parents results in better outcomes for
			 families;
		Whereas child protective service agencies throughout the
			 country have set goals in order to improve service quality, including the
			 agencies in New York, whose goal is to maintain caseloads at an average of 12
			 cases per caseworker, with a maximum of 5 new cases per caseworker each
			 month;
		Whereas research on child welfare service staff suggests
			 the need for staff that have formal social work education, especially education
			 obtained through specialized child welfare programs; and
		Whereas research on child welfare service staff has shown
			 a link between a supportive and flexible organizational environment and reduced
			 staff turnover: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Congress should
			 increase funding to provide for additional child welfare service caseworkers
			 and associated administrative costs;
			(2)Congress should
			 encourage States to set goals for decreasing caseloads of child welfare service
			 caseworkers, in order to ensure quality service for the most vulnerable
			 children; and
			(3)Congress should
			 encourage States to implement policies with increased educational and
			 professional development expectations for caseworkers in child welfare service
			 agencies.
			
